DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Oh fails to provide for the claimed invention by arguing that Oh does not provide for a “filling material” which is not persuasive as Oh disclose a filling material of gutta percha that is known in the art as a filling material and is clearing a filling material as even applicant’s specification admits that gutta percha is a filling material in paragraph [0023]. Applicant has further argued that Oh does not provide “for the advantages provided thereby”, however this is not persuasive as it is only the actual claim limitations that are required to be found in the prior art which Oh does provide as cited in the following action. Applicant asserts that Oh’s working length marks are not the same as the claimed main body with a mark on a portion that is intended to remain in a root canal after is it cut off in the canal which is not persuasive as the actual structure of the claims is provided for by Oh. It seems that applicant’s argument is based on how they intended for the markings to be used as different than the markings provided on the filling point of Oh, however a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The filling material of Oh does have the same structure and is fully capable of having a designated length left in the root canal the any portion not to be in the canal cut off by used of the color markings of Oh. Applicant has further argued that the prior art of Oh does not have a color distinguished from the main body  however this is not persuasive as the cited portion of Oh makes clear the markings are color to distinguish them literally teaching “paint the circumferential surface of each embossed mark 2 with a distinguishable color” and thus would be a different color than the main body, otherwise they would not be so distinguished. As such there are no persuasive arguments presented in regard to Oh which is still cited in the following action. 
Drawings
The drawings were received on 09/06/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 depends upon currently amended claim 1 and originally depended directly from claim 1. Claim 1 as currently amended has incorporated the limitation of previous claim 2 which recited that the mark is “indicated by a color”, thus now requiring claim 3 to have a labelled root canal filling material with a mark that is both indicated by a color and also the mark to be indicated by a “cut groove”, however the original disclosure fails to support such a combination of a color and cut groove to be the mark at the same time. The embodiments are recited in the original disclosure and the original drawings show them as separate alternatives. Thus claim 3 now recites new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 7,097,454 B1).
	Regarding claim 1, Oh discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 5 element 1 filing tooth root canal), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 4-6 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (column 3 lines 24-27 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 5 elements 2 to 36) having a mark to be distinguished from the media body (Fig. 6 element 11/12)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 3f showing element 35 left in the canal would be in Fig 5),where the mark of the remaining portion is indicated by a color to be distinguished from a color of the main body (Fig. 6 elements 12 having different painted on colors, column 5 lines 10-13).
Regarding claim 4, Oh further discloses where the remaining portion has a cone shape whose outer diameter gradually increases from a point of a front end to a portion connected to the main body (Fig. 4-6 showing a cone shaped taper from tip element 36 to top of element 1).
Regarding claim 5, Oh further discloses wherein the main body includes a sub-mark extending from a boundary portion between the main body and the remaining portion to be cut by the cutting tip, and the sub-mark is indicated by a color different (Fig. 6 one of the different colored regions of 12 being the main mark and the different colored region being the sub-mark, column 5 lines 10-13 each different mark and sub-mark being distinguishing colors for that mark/sub-mark). 
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 204501016 U provided translation cited).
	Regarding claims 1 and 3, Wang discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 1 element 1 filing tooth root canal, elements 2 being labels), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 1 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (page 2 lines 13-14 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 1 elements 2 along the body of 1) having a mark to be distinguished from the main body (Fig. 1 element 2)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (age 2 lines 13-14 disclosing how unneeded main body portions are removed by cutting),where the mark of the remaining portion is indicated by a color in a cut groove boundary between main and remaining portions to be distinguished from a color of the main body (page 2 lines 5-6 disclosing the marking is a color in an annular groove that id different than the main color of the body).
Regarding claim 4, Wang further discloses where the remaining portion has a cone shape whose outer diameter gradually increases from a point of a front end to a portion connected to the main body (Fig. 1 element 1 body is cone shaped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3,  and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin et al. (US 3,949,479) in view of Oh et al. (US 7,097,454 B1). 
Regarding claim 1, Malmin discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 9 element 40), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 9 element 42 to correspond to a prepared root canal such as Fig. 5) and to be removed by a cutting tip after being inserted into the root canal (column 5 lines 19-21 disclosing how unneeded main body portion is removed), and a remaining portion integrally formed with the main body (Fig. 9 element 43 or Fig. 13 element 91-94) having a mark to be distinguished from the media body (Fig. 9 element 45, Fig. 13 gap at 95)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 9 element 43 shown as remaining by main portion removed, column 6 lines 40-45 disclosing  a desired portion remains in the tooth canal).
Malmin discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the mark of the remaining portion is indicated by a color to be distinguished from a color of the main body.  
	However, Oh discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 5 element 1 filing tooth root canal), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 4-6 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (column 3 lines 24-27 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 5 elements 2 to 36) having a mark to be distinguished from the media body (Fig. 6 element 11/12)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 3f showing element 35 left in the canal would be in Fig 5),where the mark of the remaining portion is indicated by a color to be distinguished from a color of the main body (Fig. 6 elements 12 having different painted on colors, column 5 lines 10-13).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mark to include a color to be distinguished from the main body in the boundary as taught by Oh into the marking boundary as taught by Malmin for the purpose of providing the ability to also know the various preset working lengths of the filling point during a treatment in a short period of time without forming a dead space as taught by Oh (column 5 lines 4-9 and column 6 lines 19-24)
Regarding claim 3, Malmin further discloses where the mark of the remaining portion is indicated by a cut groove formed in a boundary between the main body and the reaming portion (Fig. 9 element 45).
Regarding claim 5, Malmin discloses structure substantially identical to the instant application as discussed above, including where the main body further includes a sub-mark extending from a boundary portion between the main body and the remaining portion to be cut by a cutting tip (Fig. 13 having multiple sub-marks 91-94 or Fig. 9 sub-mark being the cone inside the groove of 45. that are a different color than the main body, page 2 5-6)  but fails to explicitly disclose where the colors of the sub-mark is different than the mark.
	However, Oh discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 5 element 1 filing tooth root canal), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 4-6 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (column 3 lines 24-27 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 5 elements 2 to 36) having a mark to be distinguished from the media body (Fig. 6 element 11/12)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 3f showing element 35 left in the canal would be in Fig 5)  and wherein the main body includes a sub-mark extending from a boundary portion between the main body and the remaining portion to be cut by the cutting tip, and the sub-mark is indicated by a color different (Fig. 6 one of the different colored regions of 12 being the main mark and the different colored region being the sub-mark, column 5 lines 10-13 each different mark and sub-mark being distinguishing colors for that mark/sub-mark). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-mark to have a different color than the mark as taught by Oh into the coloring of the mark and sub-marks as taught by Malmin for the purpose of providing the ability for each mark and sub-mark to be easily and prominently distinguished by users taught by Oh (column 5 lines 10-13). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 7,097,454 B1) in view of Malmin et al. (US 3,949,479).
Regarding claim 3, Oh discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the mark of the remaining portion is further indicated by a cut groove formed in a boundary portion between the main by and the remaining portion. 
	However, Malmin discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 9 element 40), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 9 element 42 to correspond to a prepared root canal such as Fig. 5) and to be removed by a cutting tip after being inserted into the root canal (column 5 lines 19-21 disclosing how unneeded main body portion is removed), and a remaining portion integrally formed with the main body (Fig. 9 element 43) having a mark to be distinguished from the media body (Fig. 9 element 45)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 9 element 43 shown as remaining by main portion removed) and further discloses where the mark of the remaining portion is indicated by a cut groove formed in a boundary between the main body and the reaming portion (Fig. 9 element 45).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mark to include a cut groove in the boundary as taught by Malmin into the marking boundary as taught by Oh for the purpose of providing the ability to have a portion that can be separated by twisting as taught by Malmin (column 5 lines 18-21) instead of cutting. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 204501016 U translation cited) in view of Oh et al. (US 7,097,454 B1).
Regarding claim 5, Wang discloses structure substantially identical to the instant application as discussed above, including where the main body further includes a sub-mark extending from a boundary portion between the main body and the remaining portion to be cut by a cutting tip (Fig. 1 having multiple sub-marks 2 and further sub-marks 3 etc. that are a different color than the main body, page 2 5-6)  but fails to explicitly disclose where the colors of the sub-mark is different than the mark.
	However, Oh discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 5 element 1 filing tooth root canal), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 4-6 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (column 3 lines 24-27 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 5 elements 2 to 36) having a mark to be distinguished from the media body (Fig. 6 element 11/12)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 3f showing element 35 left in the canal would be in Fig 5)  and wherein the main body includes a sub-mark extending from a boundary portion between the main body and the remaining portion to be cut by the cutting tip, and the sub-mark is indicated by a color different (Fig. 6 one of the different colored regions of 12 being the main mark and the different colored region being the sub-mark, column 5 lines 10-13 each different mark and sub-mark being distinguishing colors for that mark/sub-mark). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-mark to have a different color than the mark as taught by Oh into the coloring of the mark and sub-marks as taught by Wang for the purpose of providing the ability for each mark and sub-mark to be easily and prominently distinguished by users taught by Oh (column 5 lines 10-13). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        09/20/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772